Exhibit N WWW.MOSSADAMS.COM MOSS-ADAMS LLP Certified Public Accountants/Business Consultants CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Amendment No.2 to the Registration Statement (Form N-2, No. 333-181853) of MacKenzie Realty Capital, Inc., of our reports dated May24, 2013, with respect to the financial statements of MacKenzie Realty Capital, Inc., as of February28, 2013, and for the period from July1, 2012, through February28, 2013, and as of June30, 2012, and for the period from January25, 2012 (date of inception), through June30, 2012, and to the reference to our firm under the heading “Independent Registered Public Accounting Firm” in the Prospectus, which is part of this Registration Statement. /s/ Moss Adams LLP San Francisco, California July 18, 2013 WWW.MOSSADAMS.COM MOSS-ADAMS LLP Certified Public Accountants/Business Consultants CONSENT OF INDEPENDENT AUDITORS We consent to the use in this Amendment No.2 to the Registration Statement (Form N-2, No. 333-181853) of MacKenzie Realty Capital, Inc., of our reports dated May17, 2013, and October15, 2012, relating to the following fund financial statements as of and for the years ended June30, 2012 and 2011. · MP Income Fund 16, LLC · MP Income Fund 18, LLC · MP Income Fund 19, LLC · MP Income Fund 20, LLC · MP Value Fund 5, LLC · MP Value Fund 7, LLC · MP Value Fund 8, LLC · MPF Flagship Fund 9, LLC /s/ Moss Adams LLP San Francisco, California July 18, 2013
